Order entered December 30, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01144-CR

                           ERNEST EDWARD GAINES, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F05-56570-S

                                             ORDER
       Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel. Accordingly, we ORDER appellate counsel John Tatum to

provide appellant with copies of the clerk’s and reporter’s records. We further ORDER Mr.

Tatum to provide this Court, within THIRTY DAYS of the date of this order, with written

verification that the record has been sent to appellant.

       Appellant’s pro se response is due by MARCH 18, 2016.

       The Court DENIES appellant’s December 28, 2015 pro se motions for appointment of an

expert, disclosure of exculpatory evidence, discovery, and appointment of counsel.

       We DIRECT the Clerk to send copies of this order to the Honorable Amber Givens-

Davis, Presiding Judge, 282nd Judicial District Court; Patricia Holt, official court reporter,
282nd Judicial District Court; Felicia Pitre, Dallas County District Clerk; John Tatum; and the

Dallas County District Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Ernest Gaines,

TDCJ No. 1364192, Michael Unit, 2664 F.M. 2054, Tennessee Colony, Texas 75886.


                                                   /s/    LANA MYERS
                                                          JUSTICE